3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 04/06/2022. Claims 1-16 are now pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
 

Response to Arguments
Applicant’s representative disclosed claims 1-16 recite limitation amount to an improvement to another technology or technical field. The examiner disagreed. The independent claims needs additional limitations that amount to significantly more than the abstract idea. Therefore the examiner respectfully maintained the rejection.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 appears to be directed to an abstract idea without reciting additional limitations that tie it to a practical application or without reciting additional limitations that amount to significantly more than the abstract idea.  One can mentally manage database to store rack data and storage server data. Storage servers corresponding to MAC, DHCP, dynamically configure IP addresses to the multiple storage.  The additional limitations first switch connected to the DHCP server, second switches connect to the first switch.  These additional limitations are mere data gathering which are insignificant extra solution activities under step 2A prong II and well understood routine and conventional under step 2B (For Berkhiemer See MPEP 2106.05(d)(II) Versata.)
	Step 2A, Prong One: Mathematical Concepts
Independent claim 1 is directed to management database:  
Limitations include: a management console connected to the DHCP server and the management database and
wherein when IP addresses and MAC addresses of the multiple second switches logged in the local area network are not obtained, the management console queries the IP addresses and the MAC addresses of the multiple second switches to query the rack data.
		Step 2A Prong Two and Step 2B
Use of a storage server management database to store data with multiple MAC addresses, IP address and DHCP server would constitute use of a storage server to implement the abstract idea discussed above.
The step of management console connected to the DHCP server and management database and IP dresses, MAC address of second switches are insignificant extra-solution activity in the form of mere data gather, see MPEP 2106.05(g)
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);




Allowable Subject Matter
Claims 1-16 would be allowable if amended to overcome the rejection under 35 U.S.C 101 set forth in this office action.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


June 18, 2022



/THU N NGUYEN/Examiner, Art Unit 2154